

EXHIBIT 10.12


EXECUTION VERSION




THIRD AMENDMENT dated as of November 5, 2019 (this “Amendment”), to the
FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT dated as
of November 25, 2014 (as amended by the Instrument of Assumption and Amendment
dated as of May 16, 2016, the First Amendment dated as of November 29, 2016 and
the Second Amendment dated as of June 1, 2018, the “Credit Agreement”), among
ITT INC. (f/k/a ITT Corporation), an Indiana corporation (the “Company”), any
BORROWING SUBSIDIARIES from time to time party hereto, the LENDERS from time to
time party thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).


WHEREAS, the Company, the Administrative Agent, each Issuing Bank, each
Swingline Lender and the other Lenders party hereto, including Lenders
constituting the Required Lenders and the Extending Lenders (as defined below),
have agreed, on the terms and subject to the conditions set forth herein, to
amend the Credit Agreement as set forth below, including to extend the Maturity
Date as set forth herein.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1. Defined Terms. Each capitalized term used and not otherwise defined
herein shall have the meaning set forth in the Credit Agreement. The provisions
of Section
1.2
of the Credit Agreement shall apply to this Amendment, mutatis mutandis.



SECTION 2. Extension of the Maturity Date. Each Person whose name appears on
Schedule 1 hereto (each such Person, an “Extending Lender”), in its capacity as
a Lender and, if applicable, in its capacity as an Issuing Bank and a Swingline
Lender, acknowledges and agrees that, on and as of the Amendment Effective Date
(as defined below), the definition of “Maturity Date” in Section 1.01 of the
Credit Agreement be amended by replacing the text “November 25, 2021” with
“November 25, 2022”. In furtherance of the foregoing, the parties hereto hereby
agree that, as to the Extending Lenders and their respective successors and
assigns (but not, if applicable, as to any Person that is a Lender on the
Amendment Effective Date and is not an Extending Lender), on and as of the
Amendment Effective Date, the definition of “Maturity Date” in Section 1.01 of
the Credit Agreement is hereby amended by replacing the text “November 25, 2021”
with “November 25, 2022”.


SECTION 3. Other Amendments. The Credit Agreement is further amended, effective
as of Amendment Effective Date, as follows:


(a)    The following new definitions are inserted in Section 1.01 of the Credit
Agreement in their proper alphabetical positions:






--------------------------------------------------------------------------------




“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar- denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.


“Benchmark Replacement Adjustment” shall mean the spread adjustment, or method
for calculating or determining such spread adjustment (which may be a positive
or negative value or zero), that has been selected by the Administrative Agent
and the Company giving due consideration to (a) any selection or recommendation
of a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (b) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Percentage).


“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Alternate Base Rate”, the definition of
“Interest Period”, timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Administrative Agent
decides in its reasonable discretion may be appropriate to reflect the adoption
and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).


“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the LIBO Rate:


(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event”, the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the applicable Screen Rate permanently or indefinitely ceases
to provide the applicable Screen Rate; or




--------------------------------------------------------------------------------




(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event”, the date of the public statement or publication of information
referenced therein.


“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the LIBO Rate:


(a)a public statement or publication of information by or on behalf of the
administrator of the applicable Screen Rate announcing that such administrator
has ceased or will cease to provide the applicable Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the applicable
Screen Rate;


(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the applicable Screen Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
applicable Screen Rate, a resolution authority with jurisdiction over the
administrator for the applicable Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
applicable Screen Rate, in each case which states that the administrator of the
applicable Screen Rate has ceased or will cease to provide the applicable Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the applicable Screen Rate; and/or


(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the applicable Screen Rate announcing that the
applicable Screen Rate is no longer representative.


“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
LIBO Rate and solely to the extent that the LIBO Rate has not been replaced with
a Benchmark Replacement, the period (a) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Rate for all purposes hereunder in accordance
with Section 2.11 and (b) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.11.






--------------------------------------------------------------------------------




“BHC Act Affiliate” means, with respect to any Person, an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k))
of such Person.


“Compounded SOFR” shall mean the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:


(a)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or


(b)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;


provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or (b) above
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.


“Corresponding Tenor” shall mean, with respect to a Benchmark Replacement, a
tenor (including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.


“Covered Entity” means (a) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b)
or (c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to such term in Section 10.23(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Early Opt-in Election” shall mean the occurrence of:
(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Company) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained




--------------------------------------------------------------------------------




in Section 2.11 are being amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate, and


(b)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.


“NYFRB” shall mean the Federal Reserve Bank of New York.


“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).


“QFC Credit Support” has the meaning assigned to such term in Section 10.23(a).


“Relevant Governmental Body” shall mean the Board and/or the NYFRB, or a
committee officially endorsed or convened by the Board and/or the NYFRB or, in
each case, any successor thereto.


“SOFR” shall mean, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.
“SOFR-Based Rate” shall mean SOFR, Compounded SOFR or Term SOFR. “Supported QFC”
has the meaning assigned to such term in Section 10.23(a).
“Term SOFR” shall mean the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.


“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment; provided that, if the Unadjusted
Benchmark Replacement as so determined would be less than zero, the Unadjusted
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.


“US Special Resolution Regime” has the meaning assigned to such term in Section
10.23(a).


(b)     The definition of “Alternate Base Rate” in Section 1.01 of the Credit
Agreement is amended by inserting the following as the penultimate sentence
thereof:






--------------------------------------------------------------------------------




“If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.11 (for the avoidance of doubt, only until any amendment
has become effective pursuant to Section 2.11(b)), then for purposes of clause
(c) above the Adjusted LIBO Rate shall be deemed to be zero.


(c)The definition of “Interest Period” in Section 1.01 of the Credit Agreement
is amended by adding the text “(other than in the case of a Eurocurrency
Borrowing denominated in Euro)” immediately following the text “2” in clause (a)
thereof.


(d)The definition of “Sanctioned Person” in Section 1.01 of the Credit Agreement
is amended by adding the text “or Her Majesty’s Treasury of the United Kingdom”
immediately following the text “or any EU member state” in clause (a) thereof.


(e)The definition of “Screen Rate” in Section 1.01 of the Credit Agreement is
amended by replacing in clause (b) thereof the text “the Banking Federation of
the European Union” with “the European Money Market Institute (or any other
Person that takes over the administration of such rate) as the rate at which
interbank deposits in Euro are being offered by one prime bank to another within
the EMU zone”.


(f)Article I of the Credit Agreement is amended by inserting the following new
Sections 1.06 and 1.07 at the end thereof:


SECTION 1.06. Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in Dollars or an Alternative Currency may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued, and/or the basis on which they
are calculated may change. The Administrative Agent does not warrant or accept
any responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates referred to in the definition of the term “Screen
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including (a) any such alternative, successor or
replacement rate implemented pursuant to Section 2.11(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (b)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.11(b)), including whether the composition or characteristics of any
such alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the applicable Screen Rate or
have the same volume or liquidity as did the London interbank offered rate or
other rates referred to in the definition of the term “Screen Rate” prior to its
discontinuance or unavailability.


SECTION 1.07. Divisions. For all purposes of this Agreement and any other Loan
Document, in connection with any division or plan of division under Delaware law
(or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person,




--------------------------------------------------------------------------------




then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.


(g)Section 2.11 of the Credit Agreement is amended by redesignating the current
text thereof as paragraph (a) and inserting the following as paragraph (b) at
the end thereof:


“(b) (i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m., New York City time, on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders, so long
as the Administrative Agent has not received, by such time, written notice of
objection to such proposed amendment from Lenders comprising the Required
Lenders; provided that, with respect to any proposed amendment containing any
SOFR-Based Rate, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Lenders consent to such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.


(ii)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.


(iii)The Administrative Agent will promptly notify the Company and the Lenders
of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and (D)
the commencement or conclusion of any Benchmark Unavailability Period.


(iv)Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) any request pursuant to Section 2.06 for a conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
LIBOR Borrowing shall be ineffective, and, on the last day of the then current
Interest Period applicable thereto, such Borrowing shall (1) if denominated in
Dollars, be continued as an ABR Borrowing or (2) otherwise, be repaid, (B) any
request pursuant to Section 2.04 for a LIBOR Borrowing denominated in Dollars
shall be deemed to be a request for an ABR Borrowing, (C) any request pursuant
to Section 2.04 for a LIBOR Borrowing denominated in an Alternative Currency
shall be of no force and effect and (D) any request pursuant to Section 2.03 by
any Borrower for a LIBOR Competitive Borrowing shall be of no force and effect.




--------------------------------------------------------------------------------






(v)Any determination, decision or election that may be made by the
Administrative Agent or the Lenders pursuant to this Section 2.11, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non- occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.11.”


(h)Article X of the Credit Agreement is amended by inserting the following new
Section 10.23 at the end thereof:


SECTION 10.23. Acknowledgment Regarding any Supported QFCs. (a) To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).


(b) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of the Company and, solely as to itself, the
Initial Borrowing Subsidiary represents and warrants, on and as of the Amendment
Effective Date, that:






--------------------------------------------------------------------------------




(a)This Amendment has been duly authorized, executed and delivered by it, and
this Amendment and the Credit Agreement as amended hereby constitute its legal,
valid and binding obligations, enforceable against it in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


(b)The representations and warranties set forth in Article III of the Credit
Agreement (with all references therein to the “Transactions” being deemed to
include the execution, delivery, performance and effectiveness of this
Amendment) are true and correct on and as of the Amendment Effective Date (both
before and after the effectiveness of the amendments provided for herein) in all
material respects, except to the extent they expressly relate to an earlier
date, in which case such representations and warranties are be true and correct
in all material respects as of such earlier date.


(c)No Default or Event of Default has occurred and is continuing on and as of
the Amendment Effective Date (either before or after the effectiveness of the
amendments provided for herein).


SECTION 5. Effectiveness. The amendments provided for in Sections 2 and 3 hereof
shall become effective on the date hereof (such date, the “Amendment Effective
Date”) subject to the satisfaction of each of the following conditions
precedent:


(a)The Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the authorized signatures of
the Company, the Initial Borrowing Subsidiary, each other Loan Party, the
Administrative Agent, each Issuing Bank, each Swingline Lender, Lenders
constituting the Required Lenders and each other Extending Lender.


(b)The Administrative Agent (or its counsel) shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the Loan
Parties and the authorization of this Amendment, all in form and substance
reasonably satisfactory to the Administrative Agent.


(c)The Administrative Agent (or its counsel) shall have received the favorable
written opinion of (i) Derek McKinney, Assistant General Counsel of the Company,
(ii) Fried, Frank, Harris, Shriver & Jacobson LLP, special counsel for the
Company, and (iii) Arendt & Medernach SA, Luxembourg counsel for the Initial
Borrowing Subsidiary, in each case dated the Amendment Effective Date and
addressed to the Administrative Agent, the Issuing Banks, the Swingline Lenders
and other the Lenders and in form and substance satisfactory to the
Administrative Agent.


(d)The Administrative Agent (or its counsel) shall have received a certificate,
dated the Amendment Effective Date and signed by a Financial Officer of the
Company, confirming the accuracy of the representations and warranties set forth
in Section 4 hereof.


(e)The Administrative Agent shall have received all fees and other amounts due
and payable in connection with this Amendment and, to the extent invoiced,
reimbursement or




--------------------------------------------------------------------------------




payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of counsel) required to be reimbursed or paid by the
Company under this Amendment and the Credit Agreement.


SECTION 6. Fees. The Company agrees to pay to the Administrative Agent on the
Amendment Effective Date, for the account of each Lender whose name appears on
Schedule 1 hereto and that executes and delivers a copy of this Amendment, an
extension fee equal to 0.03% of the amount of such Lender’s Commitment under the
Credit Agreement as amended hereby. The extension fee will be payable in Dollars
in immediately available funds.


SECTION 7. Expenses. The Company agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent.


SECTION 8. Reaffirmation. Each Loan Party hereby consents to this Amendment and
hereby agrees that, notwithstanding the effectiveness of this Amendment, its
obligations (including its guarantees) under the Loan Documents to which it is a
party shall continue to be in full force and effect.


SECTION 9. Effect of Amendment; No Novation. (a) Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Administrative Agent, the Lenders, the Issuing Banks or the Swingline Lenders
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which shall continue in full force and effect in accordance
with the provisions thereof. Nothing herein shall be deemed to entitle any Loan
Party to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances, except as expressly set forth herein.


(b)On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import,
shall refer to the Credit Agreement as amended hereby and the term “Credit
Agreement”, as used in each Loan Document, shall mean the Credit Agreement as so
amended.


(c)This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.


(d)The parties hereto specifically acknowledge and agree that the extension of
the Maturity Date effected pursuant to this Amendment shall not reduce the
number of extensions of the Maturity Date permitted to be effected under Section
2.12(d) of the Credit Agreement; provided that the provisions of Sections
2.03(f) and 2.05(b) of the Credit Agreement shall apply to the extension of the
Maturity Date effected pursuant to this Amendment as if such extension was
effected under Section 2.12(d) of the Credit Agreement, mutatis mutandis.


SECTION 10. Applicable Law; Jurisdiction; Waiver of Jury Trial. THE PROVISIONS
OF SECTIONS 10.06, 10.07, 10.13 AND 10.14 OF THE CREDIT AGREEMENT ARE




--------------------------------------------------------------------------------




INCORPORATED INTO THIS AMENDMENT, MUTATIS MUTANDIS, WITH THE SAME EFFECT AS IF
SET FORTH IN FULL HEREIN.


SECTION 11. Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts (and by different parties hereto on different
counterparts), each of which when so executed and delivered shall be deemed an
original, but all of which taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile transmission or other electronic imaging (such as a ‘pdf’) shall be as
effective as delivery of a manually executed counterpart hereof.


SECTION 12. Severability. In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


SECTION 13. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.


[Signature Pages Follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.






ITT INC.,
by
 
 
 
 
/s/ Malcolm Miller
 
Name:
Malcolm Miller
 
Title:
VP, Treasury







ITT INDUSTRIES LUXEMBOURG S.Á R.L.,
by
 
 
 
 
 
 
Name:
 
 
Title:
 

























































[Signature Page to Third Amendment]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.






ITT INC.,
by
 
 
 
 
 
 
Name:
 
 
Title:
 







ITT INDUSTRIES LUXEMBOURG S.Á R.L.,
by
 
 
 
 
/s/ Ravi Patel
 
Name:
Ravi Patel
 
Title:
Manager

























































[Signature Page to Third Amendment]





--------------------------------------------------------------------------------









JPMORGAN CHASE BANK N.A.,
individually and as Issuing Bank, Swingline Lender
and Administrative Agent,




by
 
 
 
 
/s/ Cristina Caviness
 
Name:
Cristina Caviness
 
Title:
Vice President



































































[Signature Page to Third Amendment]





--------------------------------------------------------------------------------





SIGNATURE PAGE TO THIRD AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.






Name of Lender (with each Lender consenting
that its name be set forth on Schedule 1 to the
Third Amendment referred to above and, in the
case of any Lender that is also a Swingline Lender
and/or an Issuing Bank executing both in its
capacity as a Lender and in its capacity as a
Swingline Lender and/or an Issuing Bank): BARCLAYS BANK PLC




by
 
 
 
 
/s/ Craig Malloy
 
Name:
Craig Malloy
 
Title:
Director



















































[Signature Page to Third Amendment]





--------------------------------------------------------------------------------





SIGNATURE PAGE TO THIRD AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.






Name of Lender (with each Lender consenting
that its name be set forth on Schedule 1 to the
Third Amendment referred to above and, in the
case of any Lender that is also a Swingline Lender
and/or an Issuing Bank executing both in its
capacity as a Lender and in its capacity as a
Swingline Lender and/or an Issuing Bank): Citibank, N.A.




by
 
 
 
 
/s/ Susan Olsen
 
Name:
Susan Olsen
 
Title:
Vice President



















































[Signature Page to Third Amendment]





--------------------------------------------------------------------------------





SIGNATURE PAGE TO THIRD AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.






Name of Lender (with each Lender consenting
that its name be set forth on Schedule 1 to the
Third Amendment referred to above and, in the
case of any Lender that is also a Swingline Lender
and/or an Issuing Bank executing both in its
capacity as a Lender and in its capacity as a
Swingline Lender and/or an Issuing Bank): Wells Fargo Bank, National Association




by
 
 
 
 
/s/ Bradley Magnus
 
Name:
Bradley Magnus
 
Title:
Vice President



















































[Signature Page to Third Amendment]





--------------------------------------------------------------------------------





SIGNATURE PAGE TO THIRD AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.






Name of Lender (with each Lender consenting
that its name be set forth on Schedule 1 to the
Third Amendment referred to above and, in the
case of any Lender that is also a Swingline Lender
and/or an Issuing Bank executing both in its
capacity as a Lender and in its capacity as a
Swingline Lender and/or an Issuing Bank): BNP Paribas




by
 
 
 
 
/s/ Kirk Hoffman
 
Name:
Kirk Hoffman
 
Title:
Managing Director





For any Lender requiring a second signature line:


by
 
 
 
 
/s/ Monica Tilani
 
Name:
Monica Tilani
 
Title:
Vice President































[Signature Page to Third Amendment]





--------------------------------------------------------------------------------





SIGNATURE PAGE TO THIRD AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.






Name of Lender (with each Lender consenting
that its name be set forth on Schedule 1 to the
Third Amendment referred to above and, in the
case of any Lender that is also a Swingline Lender
and/or an Issuing Bank executing both in its
capacity as a Lender and in its capacity as a
Swingline Lender and/or an Issuing Bank): U.S. Bank National Association




by
 
 
 
 
/s/ Kenneth R. Fieler
 
Name:
Kenneth R. Fieler
 
Title:
Vice President



















































[Signature Page to Third Amendment]





--------------------------------------------------------------------------------





SIGNATURE PAGE TO THIRD AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.






Name of Lender (with each Lender consenting
that its name be set forth on Schedule 1 to the
Third Amendment referred to above and, in the
case of any Lender that is also a Swingline Lender
and/or an Issuing Bank executing both in its
capacity as a Lender and in its capacity as a
Swingline Lender and/or an Issuing Bank): The Royal Bank of Scotland plc




by
 
 
 
 
/s/ Craig Nunn
 
Name:
Craig Nunn
 
Title:
Senior Director



















































[Signature Page to Third Amendment]





--------------------------------------------------------------------------------





SIGNATURE PAGE TO THIRD AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.






Name of Lender (with each Lender consenting
that its name be set forth on Schedule 1 to the
Third Amendment referred to above and, in the
case of any Lender that is also a Swingline Lender
and/or an Issuing Bank executing both in its
capacity as a Lender and in its capacity as a
Swingline Lender and/or an Issuing Bank): Commerzbank AG, New York Branch




by
 
 
 
 
/s/ Michael W. Ravelo
 
Name:
Michael W. Ravelo
 
Title:
Managing Director





For any Lender requiring a second signature line:


by
 
 
 
 
/s/ John W. Deegan
 
Name:
John W. Deegan
 
Title:
Director































[Signature Page to Third Amendment]





--------------------------------------------------------------------------------





SIGNATURE PAGE TO THIRD AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.






Name of Lender (with each Lender consenting
that its name be set forth on Schedule 1 to the
Third Amendment referred to above and, in the
case of any Lender that is also a Swingline Lender
and/or an Issuing Bank executing both in its
capacity as a Lender and in its capacity as a
Swingline Lender and/or an Issuing Bank): ING Bank N.V., Dublin Branch




by
 
 
 
 
/s/ Sean Hassett
 
Name:
Sean Hassett
 
Title:
Director





For any Lender requiring a second signature line:


by
 
 
 
 
/s/ Padraig Matthews
 
Name:
Padraig Matthews
 
Title:
Director































[Signature Page to Third Amendment]





--------------------------------------------------------------------------------



SIGNATURE PAGE TO THIRD AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.






Name of Lender (with each Lender consenting
that its name be set forth on Schedule 1 to the
Third Amendment referred to above and, in the
case of any Lender that is also a Swingline Lender
and/or an Issuing Bank executing both in its
capacity as a Lender and in its capacity as a
Swingline Lender and/or an Issuing Bank): INTESA SANPAOLO S.P.A., NEW YORK




by
 
 
 
 
/s/ Francesco Calcara
 
Name:
Francesco Calcara
 
Title:
VP - Senior Relationship Manager





For any Lender requiring a second signature line:


by
 
 
 
 
/s/ Alessandro Toigo
 
Name:
Alessandro Toigo
 
Title:
Head of Corporate Desk































[Signature Page to Third Amendment]







--------------------------------------------------------------------------------





SIGNATURE PAGE TO THIRD AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.






Name of Lender (with each Lender consenting
that its name be set forth on Schedule 1 to the
Third Amendment referred to above and, in the
case of any Lender that is also a Swingline Lender
and/or an Issuing Bank executing both in its
capacity as a Lender and in its capacity as a
Swingline Lender and/or an Issuing Bank): The Northern Trust Company




by
 
 
 
 
/s/ Eric Siebert
 
Name:
Eric Siebert
 
Title:
Senior Vice President



















































[Signature Page to Third Amendment]





--------------------------------------------------------------------------------




SCHEDULE 1


Extending Lenders






JPMorgan Chase Bank N.A.


Barclays Bank PLC


Citibank, N.A.


Wells Fargo Bank, National Association


BNP Paribas


U.S. Bank National Association


The Royal Bank of Scotland plc


Commerzbank AG, New York Branch


ING Bank N.V., Dublin Branch


Intesa Sanpaolo S.p.A., New York Branch


The Northern Trust Company
























































